Citation Nr: 0708913	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, February 1983 to January 1987, and November 1996 to 
July 1997.  The veteran died in April 2003, and the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In September 2006, the veteran testified before 
the undersigned Veterans Law Judge, and a transcript is of 
record.  



FINDINGS OF FACT

1.  The veteran served in Vietnam, and is presumed to have 
exposed during such military service to Agent Orange.

2.  A certificate of death shows that the veteran died in 
April 2003 from a cause of metastatic squamous cell carcinoma 
of the pharynx, and the probative and competent medical 
evidence of record provides that this cancer was due to Agent 
Orange exposure.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome below, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be examined at 
this time.  Any issues involving downstream elements (see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)), can be 
addressed following the Board's grant of service connection.

A claim of service connection for the cause of death requires 
evidence that links the fatal disease to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  The evidence 
must show that a service-connected disability is either the 
principal or contributory cause of death.  A principal cause 
of death is when that disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected 
even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  

Conversely, the Secretary has clarified that the following 
diseases are not associated with exposure to herbicide 
agents:  Hepatobiliary cancers, nasopharyngeal cancer, bone 
and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated amyloidosis, endometriosis, adverse effects on 
thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  68 Fed. Reg. 27,630-41 (May 
20, 2003).

Additionally, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In this case, the veteran's DD Form 214 showed that he 
received a Combat Infantry Badge, Vietnam Service Medal, Army 
Commendation Medal, National Defense Service Medal, Bronze 
Star Medal, and Vietnam Campaign Medal 1 OS Bar.  In terms of 
Foreign and/or Sea Service, the form indicated "RVN 2 Feb 70 
- 20 Dec 71."  As such, the veteran shall be presumed to 
have been exposed during military service to an herbicide 
agent.  38 U.S.C.A. § 1116(f).

A June 2002 report from Summit Medical Center recounted that 
in January the veteran had noted a mass in his right neck.  
Upon diagnostic testing, it was found that the veteran 
suffered from stage 4 oropharyngeal carcinoma.  In March 
2003, D. Jeffrey Demanes, M.D., recounted the veteran's 
history in that after the initial surgery in May 2002 and 
subsequent treatment, he had made a steady recovery.  In 
February 2003, however, a problem had been found in the 
veteran's pharynx.  Dr. Demanes rendered an impression of 
squamous cell carcinoma of the retropharyngeal wall.  
Thereafter, an April 2003 certificate of death listed an 
immediate cause of the veteran's death of metastatic squamous 
cell carcinoma of the pharynx.  

The record contains a June 2003 letter from James R. 
Saunders, M.D., who stated that he had been the veteran's 
primary care physician prior to the initial diagnosis of 
squamous cell carcinoma of the pharynx.  Dr. Saunders stated 
that the veteran's medical history was that of a 53-year-old 
man of excellent health who had not smoked or consumed 
alcohol, and had a family history without evidence of 
predisposition for cancer.  The letter stated, "[i]n my 
considered opinion, [the veteran's] cancer was as likely as 
not the result of exposure to Agent Orange."

An August 2004 letter from Tsuan Li, M.D.,  stated that in 
May 2002 the veteran had been referred for a diagnosis of his 
condition.  Dr. Li recounted that examination had revealed an 
essentially healthy 53-year-old male with no history of 
alcohol consumption, smoking, or familial history of cancer.  
Subsequent examination and biopsy, however, revealed that the 
veteran had suffered from cancer of the respiratory system.  

A September 2004 letter from Dr. Li again noted that the 
veteran had been a patient from April 2002 until his death in 
2003.  Given that the veteran had been a young, healthy man 
with no past medical history prior to the onset of his cancer 
and was a non-smoker and non-drinker, the veteran's 
respiratory cancer was clearly related to his exposure to 
Agent Orange and other wartime toxic agents.  Dr. Li stated 
that "[a]gain, I have reviewed his medical records and 
reconfirmed my diagnosis that [the veteran] had respiratory 
cancer due to Agent Orange exposure and died as a result of 
his cancer."  

It is noted that cancer of the pharynx is not included in 38 
C.F.R. § 3.309(e) as a disease subject to presumptive service 
connection for a veteran exposed to Agent Orange in Vietnam.  
Nor is it, however, on the Secretary's list as a disease that 
has been determined not to be related to herbicide exposure.  
Particularly, it is possible to establish service connection 
for cancer of the pharynx with competent and non-speculative 
proof of direct causation.  Combee, 34 F.3d at 1042.  

Because the medical evidence just mentioned above is 
competent, and not speculative, compare Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (holding that a medical opinion 
expressed in terms of "may" also implies "may not" and is 
too speculative to establish medical nexus), it is determined 
that appellant has established service connection for the 
cause of the veteran's death.  Particularly, Dr. Li's and Dr. 
Saunder's opinions sufficiently establish a nexus between the 
veteran's cancer of the pharynx, which caused his death, and 
herbicide exposure during his service in the Republic of 
Vietnam.  

Thus, because a preponderance of evidence is in favor of the 
appellant's claim, the appeal is granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


